Citation Nr: 0408910	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-16 121	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sinus bradycardia.

4.  What evaluation is warranted for the period from March 
19, 1997, for headaches?

5.  What evaluation is warranted for the period from March 
19, 1997, for a urethral stricture, with history of kidney 
stones, prostatitis, renal failure, and urethritis?

6.  What evaluation is warranted for the period from March 
19, 1997, for left knee patellofemoral syndrome, status post 
lateral release? 

7.  What evaluation is warranted for the period from June 20, 
2002, for left knee arthritis, status post lateral release?

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the pendency of the appeal, the 
veteran moved and his claims file was transferred to the 
Portland, Oregon, RO.

In a May 2000 decision, the Board denied entitlement to 
service connection for narcolepsy, carpal tunnel syndrome, 
tendonitis, claimed as left arm pain; hypertension; sinus 
bradycardia; degenerative joint disease of the cervical 
spine; and a lumbosacral strain, to include degenerative 
joint disease and sciatica.  The Board also denied 
entitlement to a temporary total hospitalization or 
convalescence rating based upon periods of hospitalization.  
In addition, the Board in May 2000 remanded the issues of 
entitlement to service connection for bronchitis, the 
propriety of the initial ratings following the grant of 
service connection for kidney stones, with history of 
prostatitis and urethritis, headaches, left knee 
patellofemoral syndrome, and a left shoulder disability.  The 
left shoulder disability issue was remanded solely for the 
issuance of a statement of the case.

In September 2000, the RO issued a statement of the case as 
to the claim for a higher initial rating for a left shoulder 
disability.  However, a review of the post-remand record on 
appeal does not show that the veteran thereafter filed a 
Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.302(c) 
(2003) (an appeal requires a notice of disagreement and a 
timely filed substantive appeal after issuance of a statement 
of the case).  Therefore, this issue is not in appellate 
status.  

In January 2001, a Joint Motion For Partial Remand And To 
Stay Proceedings was filed with the United States Court of 
Appeals for Veterans Claims.  By Order of Court dated in 
January 2001, revised nunc pro tunc in April 2001, the Court 
granted the joint motion and vacated and remanded the Board's 
May 2000 decision for further proceedings to the extent that 
it denied entitlement to service connection for narcolepsy, 
carpal tunnel syndrome, tendonitis, claimed as left arm pain; 
hypertension; sinus bradycardia; degenerative joint disease 
of the cervical spine; a lumbosacral strain, to include 
degenerative joint disease and sciatica; and entitlement to a 
temporary total hospitalization or convalescence rating based 
upon periods of hospitalization in 1997.  

In a September 2001 decision, the Board denied entitlement to 
a temporary total hospitalization or convalescence rating 
based upon periods of hospitalization, and remanded the 
issues of entitlement to service connection for narcolepsy, 
left wrist carpal tunnel syndrome, tendonitis, claimed as 
left arm pain; hypertension; sinus bradycardia; degenerative 
joint disease of the cervical spine; and a lumbosacral 
strain, to include degenerative joint disease and sciatica.  

Between February 2003 and June 2003 rating decisions, the RO 
undertook the following actions as to the rating claims: as 
to the evaluation for urethral stricture, with history of 
kidney stones, prostatitis, renal failure, and urethritis 
granted a 40 percent evaluation, effective from March 19, 
1997; as to the left knee patellofemoral syndrome, found that 
the veteran was entitled to a 10 percent rating for 
instability effective from March 19, 1997, and a separate 10 
percent rating for arthritis effective from June 20, 2002; 
and as the evaluation for headaches a 30 percent evaluation 
was granted effective from March 19, 1997.  In the June 2003 
rating decision, the RO also granted service connection for 
narcolepsy, left wrist tendonitis, and lumbosacral strain.  
Thus, these issues are no longer in appellate status.  

In a May 2003 letter, the veteran withdrew his claim of 
entitlement to service connection for bronchitis.  See 
38 C.F.R. § 20.204(b) (2003) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision).  Therefore, this issue also is no longer in 
appellate status.

The issues of entitlement to service connection for 
hypertension and sinus bradycardia, as well as the propriety 
of the initial ratings following the grant of service 
connection for urethral stricture, with history of kidney 
stones, prostatitis, renal failure, and urethritis; left knee 
patellofemoral syndrome; and left knee arthritis, will be 
addressed in the Remand that follows.

For the reasons outlined below, these issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  The preponderance of the evidence of the record does not 
establish that the veteran has degenerative joint disease of 
the cervical spine or that such disability is attributable to 
his military service.

2.  Since March 19, 1997, the veteran's headaches have not 
caused very frequent completely prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred or aggravated by military service; and it cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2003).

2.  The criteria for a rating in excess of 30 percent for 
headaches are not met for any period since March 19, 1997.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.3, 4.124a, Diagnostic 
Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

Controlling law and implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

The law and regulations require VA to notify the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

The law also requires VA to provide the veteran with an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

In this case, a review of the record on appeal shows VA's 
three-part duty has been fulfilled to the extent possible.  
First, there is no issue as to providing an appropriate 
application form or completeness of the application.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, a review 
of the record on appeal shows VA notified the veteran and/or 
his representative of evidence and information necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Third, a review of the record on appeal shows that VA 
notified the veteran and/or his representative of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on their 
behalf.  Id.

Specifically, as to VA's duty to notify the appellant of 
evidence and information necessary to substantiate his 
claims, including notice of the VCAA, the record shows that 
the veteran and/or his representative were notified of this 
information by the RO, the Board, and/or the Court, by the 
discussion in rating decisions, a statement of the case, 
supplemental statements of the cases, in letters, in Board 
remands, and in a Court Order.  See Rating Decisions, dated 
in October 1997, February 2003, and June 2003; Statement of 
Case, dated in February 1998; Supplemental Statements of the 
Case, dated in March 2003 and July 2003; RO letters to the 
veteran and/or his representative, dated in April 1997, 
October 1997, April 1998, February 2001, April 2002, October 
2002, and February 2003; Board Remands, dated in May 2000 and 
September 2001; and Court Order dated in January 2001.  In 
the above documents, the veteran and his representative were 
specifically informed of the laws and regulations governing 
the claim for service connection for degenerative joint 
disease of the cervical spine and higher disability rating 
for headaches.  See, for example, the RO's April 1997 letter 
to the veteran ("You have filed a claim for service 
connected compensation.  In order to establish your 
entitlement to this benefit you must furnish evidence to show 
that the condition you are claiming either began during your 
military service or was permanently aggravated during your 
military service.  The evidence must also show that you have 
a residual disability at the present time that is due to the 
condition you are claiming.  We will assist you in obtaining 
evidence.  You need to submit additional evidence to process 
your claim.") (emphasis added).  While VA did offer to 
assist the veteran in securing these documents, at no time 
did VA ever release the appellant from his responsibility set 
forth in the April 1997 letter.  Therefore, the Board finds 
that VA has no outstanding duty to inform the veteran of the 
information necessary to substantiate his claims.

Next, as to VA's duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, by 
the discussion in supplemental statements of the cases, in 
letters, in Board remands, and the Court Order, provided him 
with this notice.  See Supplemental Statements of the Case, 
dated in March 2003 and July 2003; RO letters to the veteran 
and/or his representative, dated in April 1997, April 1998, 
April 2002, October 2002, and February 2003; Board Remands, 
dated in May 2000 and September 2001; and Court Order dated 
in January 2001.  Specifically, by way of the aforementioned 
documents, the veteran and his representative were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the his behalf.  Furthermore, the Board's Remands and the 
Court Order served to inform the veteran that the Board was 
undertaking additional development and, in effect, notified 
him of the evidence that VA would obtain, and the evidence 
that he was expected to provide in support of his claims.  
Moreover, the veteran was still bound by the instructions 
provided in April 1997.

As to the actual evidentiary development undertaken by VA, 
the Board notes that the record on appeal contains the 
veteran's voluminous service medical records.  In addition, 
the Board notes that the veteran and/or his representative, 
in reply to VA's request to identify all relevant medical 
records provided the following list of healthcare providers:  
Dr. Jan Babiszemski; Fremont Medical Center; Southwest 
Washington Medical Center; Dr. Michaels at South Salem Spine 
and Rehabilitation; and Dr. Moss at Kaiser Permanente.  
However, the veteran only provided the RO with VA Forms 21-
4142, Authorization and Consent to Release Information to the 
VA, to obtain his treatment records from the following: 
Kaiser Permanente; Salem Hospital; Fremont Medical Center; 
and Southwest Washington Medical Center.  A review of the 
record on appeal shows that the veteran filed and/or the RO 
obtained all of the appellant's treatment records for the 
places he provided authorizations.  See treatment records 
from Kaiser Permanente, Salem Hospital, Fremont Medical 
Center, and Southwest Washington Medical Center.  In 
addition, a review of the record on appeal shows that the 
veteran filed and/or the RO obtained all of his treatment 
records from the following locations: treatment records from 
the Portland VA medical center, the Sutter Sleep Disorders 
Center, and Rideout Memorial Hospital.  The record also shows 
that the veteran, pursuant to 38 U.S.C.A. § 5103A(d), was 
afforded VA examinations to obtain medical opinion evidence 
as to the relationship between current cervical spine 
complaints and military service, and the current severity of 
his service-connected headaches.  See VA examinations dated 
in June 2002. 

Next, the Board notes that these claims have been pending 
since before the enactment of the VCAA.  Therefore, the VCAA 
notice could not have be issued in the chronological sequence 
set forth in 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159.  
However, given the development outlined above, the Board 
finds that the error is harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of these issues, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985). 

Accordingly, because VA has provided the veteran with the 
requisite VCAA notice, because the RO has adjudicated his 
claims in light of the VCAA, because VA has undertaken all 
necessary steps to obtain medical opinion evidence necessary 
to the fair adjudication of the issues on appeal, because VA 
has notified the appellant and/or his representative what 
evidence is needed to substantiate his claims and who would 
be responsible for obtaining that evidence, and thereafter 
obtained all evidence for which authorizations were provided, 
and because the failure to issue the VCAA notice in the 
chronological sequence set forth in 38 U.S.C.A. §§ 5100, 
5103(a) is harmless error, the Board finds that adjudication 
of the claims at this juncture may go forward because it 
poses no risk of prejudice.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) ("the record 
has been fully developed . . . (and) . . . it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim.").

Service Connection Claim

The veteran and his representative contend that the appellant 
was diagnosed with degenerative joint disease of the cervical 
spine while in military service and the claimant is therefore 
entitled to service connection for this disability.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Arthritis, if manifest to a degree 
of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Likewise, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board notes that the 
veteran and his representative allege that the appellant has 
degenerative joint disease of the cervical spine due to 
military service.  Service medical records include a 
September 1992 treatment record that showed the veteran's 
complaints and treatment for neck and right shoulder pain 
diagnosed as a pulled muscle.  January 1997 treatment records 
showed the veteran's complaints and treatment for a 
profoundly stiff neck, and a June 1996 cervical spine x-ray 
that was interpreted to show early degenerative joint disease 
at the level of C5-C6.  The vertebral bodies and inter 
vertebral body spaces in the oblique views looked 
unremarkable. 

Notably, post-service medical records are negative for 
complaints, diagnoses, or treatment for any cervical spine 
disability.  See treatment records from Kaiser Permanente, 
Salem Hospital, Fremont Medical Center, Southwest Washington 
Medical Center, the Portland VA medical center, the Sutter 
Sleep Disorders Center, and from Rideout Memorial Hospital.  
Similarly, post-service cervical spine x-rays, dated in July 
1997 and June 2002, did not reveal any degenerative changes.  

Moreover, when examined by VA in July 1997, just four-months 
after his separation from military service, the veteran's 
neck was reported as supple with full painless range of 
motion.  X-rays of the cervical spine were interpreted as 
finding no evidence of fracture, dislocation, or abnormal 
alignment.  The intervertebral disc spaces, neural foramina, 
and vertebral appendages were normal.  No soft tissue 
abnormality was seen.  Neither degenerative joint disease nor 
degenerative disc disease were noted.  The impression was no 
significant finding in cervical spine.  The diagnosis was 
status post cervical spine strain, neck within normal limits.  

Likewise, after the veteran was examined by VA in June 2002, 
to determine whether he had a cervical disorder that was 
related to military service, the examiner found that cervical 
spine x-rays taken that month showed a normally formed 
cervical spine with no abnormalities.  The examiner opined 
that, "[w]hile the patient may have neck-shoulder pain, it 
is probably not related to his service connected shoulder 
joint instability . . . [and] . . . [t]he neck-shoulder pain 
is probably unrelated to his military service."  The veteran 
was once again not found to have a current cervical spine 
disability but diagnosed with neck/shoulder/arm syndrome.

After reviewing the evidence of record, the Board finds that 
it will give more evidentiary weight to opinions provided by 
the July 1997 and June 2002 VA examiners and their 
interpretation of the July 1997 and June 2002 cervical spine 
x-rays than the interpretation of the June 1996 cervical 
spine x-ray.  The Board has reached this conclusion because 
these opinions and interpretations are not only consistent 
with the veteran's post-service medical history being 
negative for complaints, diagnoses, or treatment for a 
cervical spine disability, but were provided after the VA 
examiners were afforded an opportunity to review the entire 
record on appeal, including the service and post-service 
medical records, and examine the appellant.  Evans, 
12 Vet. App. at 30.  

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran had degenerative 
joint disease of the cervical spine during service or within 
one year thereafter.  Nor does it contain a medical nexus 
opinion that tends to show a relationship between any current 
cervical spine disability and the veteran's military service.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  In view of 
the foregoing, the Board finds that the weight of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
cervical spine.  Accordingly, this claim is denied.

Initial Disability Rating Claim

The veteran claims his service-connected headaches are more 
severe than currently evaluated.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of rating which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Additionally, in cases where the original rating 
assigned has been appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board notes that service connection has been granted for 
headaches, and this disability has most recently been 
evaluated by the RO as 30 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (migraine headaches).  
Accordingly, the veteran will only be entitled to a 
disability rating in excess of 30 percent if his headaches 
cause very frequent completely prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  Id. 

With the above criteria in mind, the Board notes that the 
veteran complained of difficulties with recurrent migraine 
headaches.  Specifically, at his July 1997 VA examination the 
appellant reported that he had dull left sided headaches 
twice a month.  They were described as nonprostrating and not 
associated with nausea, vomiting, or visual aura.  They were 
relived with oral analgesics.  

At a June 2002 VA examination, he reported that, since being 
placed on medication they had decreased in frequency, 
occurring three times a week and lasting for a few hours to a 
few days.  They were associated with photophobia and 
irritability.  The veteran described the headaches as having 
an ice pick-stabbing quality, rated as 3-8/10.  The veteran 
also reported at this examination that, when he had a mild 
headache, he goes back to bed in an attempt to sleep them 
off.  As for severe headaches, the veteran reported that 
nothing helped to eliminate them.  Both the treatment records 
from Kaiser Permanente and the June 2002 VA examination 
report note that the veteran's current headache medications 
consist of Verapamil, Nortriptyline, Trileptal, and Percocet.  
The June 2002 VA examiner diagnosed chronic daily headaches, 
rated as a 3-8/10 and non-debilitating, which were occurring 
5-6 days per week, and are now occurring about three times 
per week with treatment with Verapamil and Nortriptyline.  

A May 2003 letter from Kaiser Permanente reported that the 
veteran "suffer[s from] migraines at least 2 times a week.  
They can be disabling due to pain.  We are attempting control 
with medication trials.  Hopefully you will improve."

Notably, the post-service record on appeal is negative for 
the veteran seeking medical treatment while having a 
prostrating attack.  See treatment records from Kaiser 
Permanente, Salem Hospital, Fremont Medical Center, Southwest 
Washington Medical Center, Portland VA medical center, Sutter 
Sleep Disorders Center, and Rideout Memorial Hospital.  
Similarly, the post-service record on appeal, except for the 
single May 2003 letter from Kaiser Permanente, is negative 
for reports that the veteran's headaches were prostrating.  

The post-service record on appeal, except for the single May 
2003 Kaiser Permanente letter, is negative for reports that 
the veteran's headaches were productive of any economic 
inadaptability.  In fact, the veteran told the June 2002 VA 
examiner that he has not lost time at his job because he 
works as a computer programmer/analyst and can adjust his 
hours to fit his needs.

The Board finds that the evidence relating to the veteran's 
headache disorder is significant as much for what it does not 
show as what it does.  Although the veteran has reported that 
while on his current medication he has headaches three times 
a week that last for a few hours to a few days, and these 
headaches are associated with photophobia and irritability, 
there is no objective confirmation of this except for the 
single May 2003 letter from Kaiser Permanente which notes 
that his headaches could be disabling twice a week.  The 
Board acknowledges that the record shows that the veteran 
takes medication for his headaches, but there is no clinical 
support for his recitations regarding the severity of his 
symptoms.  While he told the June 2002 VA examiner that, at 
times, nothing works to really get rid of his severe 
headaches, he also reported that they are not disabling and 
they had not caused him to lose time from work.  Moreover, a 
review of the record on appeal, including the veteran's July 
1997 and June 2002 VA examinations, as well as the voluminous 
treatment records, fails to disclose a single incident when 
the veteran was seen because of completely prostrating 
headache.  Consequently, the Board finds that a higher rating 
is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3, but as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO and the Board.  While the veteran and 
his representative are competent to describe visible symptoms 
or manifestations of a disease or disability during and after 
service, neither he nor his representative have been shown to 
be competent to provide a medical diagnosis, medical nexus 
evidence, a medical opinion as to the current severity of the 
service connected disability, or a medical opinion as to the 
effect the service connected disability has on his economic 
adaptability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, there statements do not act as probative evidence 
as to any of the issues on appeal.


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

An evaluation for headaches in excess of 30 percent is denied 
for any period since March 19, 1997.


REMAND

As to the remaining issues of appeal, governing regulations 
provide that VA's duty to assist includes obtaining informed 
medical opinion evidence when needed to adjudicate the 
veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.326. 

As to the claims of entitlement to service connection for 
hypertension and sinus bradycardia, while a review of the 
record on appeal shows the veteran, on occasion, being 
observed with elevated blood pressure and sinus bradycardia, 
the claims file does not contain a medical opinions as to 
whether he has hypertension and/or chronic sinus bradycardia 
and the relationship, if any, between his military service 
and these disorders.  Therefore, a remand for VA examinations 
to obtain these medical opinions is required.  Id. 

As to the claim for higher initial rating for the left knee 
disorder, the Board notes that this issue was remanded by the 
Board in May 2000, in part, to obtain an examination of the 
left knee sufficient to satisfy the United States Court of 
Appeals for Veterans Claims (Court) holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, weakness, 
etc.).  Specifically, the RO was asked to do the following:

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the orthopedic 
examination report must cover any 
weakened left knee movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.

Yet, while the veteran was afforded a VA joints examination 
in June 2002, that examination report failed to adequately 
address the above DeLuca issues.  Where the remand orders of 
the Board are not satisfied, the Board itself errs in failing 
to ensure compliance.  Accordingly, the Board must once again 
remand this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

As to all the remaining issues of appeal, the Board notes 
that the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).

The record does not show that VA has provided the veteran 
with sufficient VCAA notice.  Quartuccio.  Therefore, a 
remand is required for the RO explain to the veteran what 
evidence is still needed to substantiate the claims, what 
portion of the evidence necessary to substantiate the claims 
will be secured by VA, and what portion of the evidence 
necessary to substantiate the claims he must secure.  Id.  
Additionally, because the claims have been pending since 
before the enactment of the VCAA, and since this VCAA notice 
cannot be issued in the chronological sequence set forth in 
38 U.S.C.A. §§ 5100, 5103(a), in light of Court case law, the 
RO should address the issue of whether the appellant has been 
prejudiced by VA's failure to follow the sequence outlined in 
the law.

Therefore, these issues are REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims of entitlement 
to service connection for hypertension 
and sinus bradycardia as well as higher 
initial ratings for urethral stricture, 
with history of kidney stones, 
prostatitis, renal failure, and 
urethritis, and left knee arthritis.  The 
letter must further provide notice of 
what specific evidence the appellant must 
submit, and what specific evidence VA 
will secure on his behalf.  The veteran 
should be notified that he has one year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one year period.  

2.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
hypertension and sinus bradycardia since 
his separation from military service as 
well as those that have treated him for 
kidney stones/genitourinary disorder, 
left knee patellofemoral syndrome, and 
left knee arthritis since March 1997.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.   The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA cardiovascular 
examination.  The claims folders are to 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on a review of the 
claims folders and the results of the 
examination, the examiner is to opine as 
follows:

i.  Does the veteran currently have 
essential hypertension?

ii.  If so, is it at least as likely 
as not that hypertension was caused 
or aggravated by military service, 
or by his service connected kidney 
disorder?

iii.  If the veteran has 
hypertension, is it at least as 
likely as not that the disorder 
manifested itself to a compensable 
degree with one year after the 
veteran's separation from military 
service in March 1997?

iv.  Does the veteran have chronic 
sinus bradycardia?

v.  If he has chronic sinus 
bradycardia, is it at least as 
likely as not that the disorder was 
caused or aggravated by military 
service?

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
Send the claims folders to the 
orthopedist for review in conjunction 
with the examination.  All indicated 
tests and studies, including range of 
motion studies, stability studies, and x-
rays, as deemed appropriate by the 
orthopedist, should be accomplished and 
all clinical findings should be reported 
in detail.  Based on a review of the 
claims folders and the examination, the 
orthopedist is to specify whether there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  Further he/she is asked to specify 
whether, and to what extent the veteran 
experiences functional loss due to 
painful left knee motion or weakness, 
and/or any of the other symptoms noted 
above with repeated joint use, and during 
symptom flare-ups.  To the extent 
possible, the orthopedist should express 
such functional loss in terms of degrees 
of limited joint motion, or joint 
weakness.

5.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  As to 
the claims for higher evaluations for 
kidney stones, with history of 
prostatitis and urethritis, left knee 
patellofemoral syndrome, and left knee 
arthritis, the RO should also document 
whether "staged" ratings are 
appropriate.  Fenderson.  If any of the 
benefits sought on appeal remain adverse, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



